Citation Nr: 1214744	
Decision Date: 04/24/12    Archive Date: 05/03/12

DOCKET NO.  09-44 569	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to a compensable disability rating for postoperative fistula-in-ano.

2.  Entitlement to service connection for depression, to include as secondary to service-connected postoperative fistula-in-ano.


REPRESENTATION

Appellant represented by:	Oklahoma Department of Veterans Affairs


ATTORNEY FOR THE BOARD

Mary C. Suffoletta, Counsel 



INTRODUCTION

The Veteran served on active duty from December 1979 to July 1982.

These matters come to the Board of Veterans' Appeals (Board) on appeal from a January 2009 decision of the RO that, in pertinent part, denied a compensable disability rating for service-connected postoperative fistula-in-ano; and denied service connection for depression.  The Veteran timely appealed.
 
The Veteran failed to appear for a hearing before a Veterans Law Judge at the RO that was scheduled for June 8, 2011.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran and his representative when further action is required.


REMAND

In the VA Form 9, received in November 2009, the Veteran requested a video hearing before a Veterans Law Judge at a local VA office.  The record does not reflect that he has been afforded the opportunity for a video hearing.

A review of the record also reveals that the Veteran had called VA in April 2010 and provided the following current address to update his records:  6717 S. Lewis Avenue, Apartment 155, Tulsa, OK 74136.  Supplemental statements of the case were sent to the Veteran at that current address in November 2010 and in March 2011.

It appears that, on May 3, 2011, VA attempted to notify the Veteran at a former address of an upcoming Travel Board hearing; and that notice was returned by the U.S. Post Office.  The Veteran did not report for the Travel Board hearing scheduled for June 8, 2011, in Muskogee, Oklahoma.  There is no indication in the claims file that the Veteran was ever notified at his current address, of the date, time, and place of the Travel Board hearing.

Accordingly, the case is REMANDED for the following action:

The Veteran should be scheduled for a "video" hearing following the usual procedures under 38 C.F.R. § 20.700(e) (2011).  Any correspondence should be sent to the Veteran's current address, as identified by him in the Report of General Information, VA Form 21-0820, dated April 9, 2010.

By this REMAND, the Board intimates no opinion, either legal or factual, as to any final determination warranted in this case.  The Veteran need take no further action unless notified otherwise, but may furnish additional evidence and argument while the case is in remand status.  Quarles v. Derwinski, 3 Vet. App. 129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995); see also Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose of this REMAND is to afford the veteran due process of law.

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


